After Remand from the Supreme Court

MONROE, Judge.
With an opinion of January 5, 1996, 705 So.2d 373, this court reversed the judgment of the trial court as to the defendants Century 21 Reeves Realty, Inc., and Debbie Gau-treaux, and affirmed the judgment of the trial court as to the defendants Larry E. Hansen, Sr., and Sharron F. Hansen. Noel and Margaret Turner petitioned the Alabama Supreme Court for a writ of certiorari to review that portion of our judgment affirming as to the Hansens. The Supreme Court affirmed that portion of our judgment in part and reversed it in part and remanded the cause.
In compliance with the Supreme Court’s opinion in Ex parte Turner, 705 So.2d 378 (Ala.1997), the judgment of the trial court is reversed as to the fraudulent misrepresentation claim against the Hansens. It is affirmed as to the claims of fraudulent concealment, fraudulent inducement, negligence, and wantonness against the Hansens. This cause is remanded for proceedings consistent with the Supreme Court’s opinion and, as to that portion of our judgment not before the Supreme Court, our opinion of January 5, 1996.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED WITH INSTRUCTIONS.
ROBERTSON, P.J., and YATES, CRAWLEY, and THOMPSON, JJ., concur.